Citation Nr: 1753006	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating for Crohn's Disease with Partial Small Bowel Resection in excess of 30 percent before October 23, 2007, a rating in excess of 60 percent from October 23, 2007 to November 25, 2007, a rating in excess of 30 percent from May 1, 2008 to January 26, 2016, and a rating in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2003 to April 2005 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 3, 2008 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of this matter is with the RO in Detroit, Michigan.

In September 2015, the Board remanded the Veteran's claim for additional development, including a new VA examination.  This claim is now before the Board for further appellate action.

The Board finds that there has been substantial compliance with its September 2015 remand directives and, thus, adjudication of this claim may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation, Stegall v. West, 11 Vet. App. 268, 271 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1.  For the period before October 23, 2007, the evidence of record does not demonstrate impairment was severe, with numerous attacks a year and malnutrition, the health only fair during remissions, and does not show definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.

2.  For the period from October 23, 2007 to November 25, 2007, the evidence of record does not demonstrate impairment was pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

3.  For the period from May 1, 2008 to January 26, 2016, the evidence of record does not demonstrate impairment was severe, with numerous attacks a year and malnutrition, the health only fair during remissions, and does not show definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.

4.  For the period from January 27, 2016 to the present, the evidence of record does not demonstrate impairment was pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.


CONCLUSION OF LAW

The criteria for a rating for Crohn's Disease with Partial Small Bowel Resection in excess of 30 percent before October 23, 2007, a rating in excess of 60 percent from October 23, 2007 to November 25, 2007, a rating in excess of 30 percent from May 1, 2008 to January 26, 2016, and a rating in excess of 60 percent thereafter, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Codes 7319, 7323, 7328 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
Duty to Notify and Assist

The VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor his representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of the VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 1696 (2009).  The Veteran was notified of the criteria for establishing increased ratings on several occasions, the evidence required in this regard, and his and the VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include the process of determining disability ratings and effective dates.  Nothing more is required in this case.  Thus, adjudication of the Veteran's claim at this time is warranted.

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available, and no outstanding post-service records have been identified by the Veteran that have not been sought.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of any claim decided herein, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the Veteran has been afforded several VA examinations, including in January 2016.  The examiners, medical professionals, reviewed the Veteran's records, listened to the Veteran's assertions, and performed examinations in accordance with the rating criteria for the Crohn's Disease with Partial Small Bowel Resection claim on appeal that is decided herein.  As such, the Board finds the VA examinations were adequate and the examiners provided the Board with sufficient information to rate the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issue decided herein, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

The Veteran is service connected for Crohn's Disease with Partial Small Bowel Resection, and has previously been found to have a rating of 30 percent before October 23, 2007, a rating of 60 percent from October 23, 2007 to November 25, 2007, a rating of 30 percent from May 1, 2008 to January 26, 2016, and a rating of 60 percent thereafter.  The Veteran is challenging these ratings, arguing that his Crohn's Disease with Partial Small Bowel Resection was more severe at each of these time periods than the assigned ratings would indicate.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such diseases or injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  

In the current case, the Veteran has been awarded staged ratings for different time periods of his service-connected Crohn's Disease with Partial Small Bowel Resection disability, reflecting the change in his condition over the years.  In addition, the Veteran's disability has been rated under different diagnostic codes over the years, including Diagnostic Codes (DC) 7319, 7323, and 7328.  The Board notes that a February 2016 Rating Decision recharacterized the Veteran's disability as Crohn's Disease with Partial Small Bowel Resection and also Barrett's Esophagitis with Gastroesophageal Reflux Disease and Gastritis, and rated the claim singly under DC 7323, granting the Veteran a rating of 60 percent under that code, effective January 27, 2016.

In its current review of the appropriateness of the Veteran's staged rating levels for Crohn's Disease with Partial Small Bowel Resection, the Board has reviewed the Veteran's symptoms in each time period under the diagnostic code that was in use at that time, and then also reviewed them under each of the other possible alternative diagnostic codes, to determine the disability percentage rating most favorable to the Veteran for that time period.

The required criteria for the three diagnostic codes that have been used for the Veteran's condition over the years, DC 7319, 7323, and 7328, are as follows.  

Under DC 7319, "Irritable colon syndrome (spastic colitis, mucous colitis, etc.)," a 10 percent rating is given for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating, the highest rating available under DC 7319, is given for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114 at DC 7319.

Under DC 7323, "Colitis, ulcerative," a 10 percent rating is given for moderate ulcerative colitis, with infrequent exacerbations.  A 30 percent rating is given for moderately severe ulcerative colitis, with frequent exacerbations.  A 60 percent rating is given for severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is given for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114 at DC 7323.

Under DC 7328, "Intestine, small, resection of," a 20 percent rating is given when the condition is symptomatic with diarrhea, anemia and inability to gain weight.  A 40 percent rating is given when there is definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 60 percent rating, the highest rating available under DC 7328, is given when there is marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  38 C.F.R. § 4.114 at DC 7328.

As noted, the Veteran has suffered from his service-connected disability of Crohn's Disease with Partial Small Bowel Resection for a number of years, with his condition and symptoms improving and worsening at different times.  He has had several surgeries for his condition, and received a 100 percent disability rating for one such surgery and recuperation, from November 26, 2007 to April 30, 2008.  See 38 C.F.R. § 4.29 (100 percent disability rating in certain hospitalization situations).  As analysis of the evidence of record will show, however, the Veteran's existing staged rating amounts are correct, use of a different diagnostic code for each period would not yield a higher disability percentage rating, and no increase in any of the staged rating periods is warranted at this time.

Period prior to October 23, 2007

Prior to October 23, 2007, the Veteran was rated 30 percent disabling for Crohn's Disease with partial small bowel resection, under Diagnostic Code 7323 (Colitis, ulcerative).  Nothing in the available VA or private medical records indicates that the Veteran's symptoms warranted higher than a 30 percent rating under DC 7323 for the appeal period at issue in this rating stage.  His symptoms were not severe, with numerous attacks a year and malnutrition, the health only fair during remissions, which are the criteria for a 60 percent rating under DC 7323.  For example, in an October 23, 2007 private medical record, the doctor noted that the Veteran weighed 196.4 lbs., the Veteran said his weight had been stable in the recent past, and the doctor gave no indication the Veteran was suffering from malnutrition.  See December 2, 2010 Medical Treatment Record - Non-Government Facility in file for this consultation, at p. 45.  See also July 2008 VA Examination (reports Veteran stated he was in remission from 2005 to mid/end of 2007, and in October 2007 began to have problems again). 
 
It should be noted that, even under alternative Diagnostic Code 7328 (Intestine, small, resection of), the Veteran's condition did not meet that code's criteria for a higher rating (e.g., for 40 percent rating, requiring definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss).  Similarly, the Veteran could not have received a higher rating under alternative Diagnostic Code 7319, because that alternative code has a maximum 30 percent rating.

Period from October 23, 2007 to November 25, 2007

From October 23, 2007 to November 25, 2007, the Veteran was rated 60 percent disabling under Diagnostic Code 7328 (Intestine, small, resection of).  This is the highest rating available under this code.

It should be noted that, even under alternative Diagnostic Code 7323 (Colitis, ulcerative), the Veteran's condition did not meet the criteria for a rating higher than 60%.  The next highest rating under DC 7323 is 100%, and the Veteran's symptoms were not pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, which are the criteria for a 100 percent rating.  For example, the medical records make no mention of a liver abscess, and although the June 22, 2011 Rating Decision that awarded the Veteran a 60 percent disability rating for this time period mentions marked interference with absorption and nutrition and material weight loss, the medical records for this time period make absolutely no mention of marked malnutrition.  Similarly, the Veteran could not have received a higher rating under alternative Diagnostic Code 7319, because that alternative code has a maximum 30 percent rating.

Period from May 1, 2008 to January 26, 2016

From May 1, 2008 to January 26, 2016 (starting the first day after his convalescence period from surgery), the Veteran was rated with a 30 percent disability for Crohn's Disease with partial small bowel resection, under Diagnostic Code 7319 (Irritable colon syndrome).  As previously noted, this is the highest rating available under DC 7319.  In its June 2011 Rating Decision, the RO applied DC 7319 with a 30 percent rating because the evidence met the criteria for that award, i.e., symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

The Veteran's July 2008 VA digestive examination report reflects that the Veteran had gas pressure with some pain, diarrhea, some mild anemia, and a weight of 172.2 (with clothing, shoes and cell phone), but makes absolutely no mention of malnutrition, problems with absorption and nutrition, or liver abscess.  The VA's rating of DC 7319 at 30 percent during this time period is consistent with this report of the Veteran's medical condition, and nothing in this July 2008 VA examination meets the criteria for a higher rating under the alternate Diagnostic Codes 7323 or 7328.

The many other VA and private medical records in the file from May 1, 2008 to January 26, 2016 also provide no evidence supporting anything higher than a 30 percent disability rating during this time period, with no evidence, for example, of malnutrition or liver abscess (DC 7323) or definite interference with absorption and nutrition (DC 7328).  For example, in a June 2013 VA gastroenterology consultation, the Veteran reports that he is feeling well and continues to have one to three semi-solid stools per day, that he is no longer having abdominal cramping or gas, and that he is continuing to gain weight (about 14 lbs. in the last six months) and realizes he needs to curb his appetite.  Similarly, in a September 2015 VA gastroenterology consultation, the Veteran reports that he is feeling well and is continuing to have one to three formed stools daily without pain, that he has gas discomfort three to four times a week that responds to medication, and that he has purposely been losing weight with a Weight Watchers diet.  

The Veteran has submitted two short letters from private physicians in support of his claim.  The first, from a surgical group, is undated, but was presumably written around May 2011, as the Veteran's cover letter was received June 1, 2011.  This undated letter mentions bouts of diarrhea and problems maintaining a healthy weight, along with anemia after surgery, but seems to indicate these symptoms occurred before the Veteran's 2007 surgeries or during his recuperation period.  Thus, to the extent that timing can be ascertained from this short letter's nonspecific statements, the letter seems to indicate the Veteran had these symptoms during the staged rating periods when he was already rated at 60 or 100 percent disabled (October 23, 2007 to November 25, 2007, and November 26, 2007 to April 30, 2008, respectively).  Only one of the three diagnostic codes potentially at issue, DC 7323, offers a rating above 60 percent, and the symptoms described in this letter would not merit the 100 percent disability rating of DC 7323 (e.g., requiring marked malnutrition, liver abscess).

The second letter submitted by the Veteran from a private physician in support of his claim is dated May 2, 2011.  This very brief letter says that, since the Veteran's surgeries, the Veteran has suffered from weight loss, fecal urgency and frequency, abdominal pain, and anemia.  Under the diagnostic code that was used for this rating stage, DC 7319, the maximum rating available is 30 percent, and therefore the content of this private physician's letter would have no impact on the Veteran's existing DC 7319 rating of 30 percent.  Even if the alternate Diagnostic Code 7323 was used, however, the symptoms described in this brief letter would not merit an increase to 60 percent (or higher), because, for example, they do not allege malnutrition, only weight loss.  Similarly, use of the alternate Diagnostic Code 7328 would not merit an increase to 40 percent (or higher), because a mere statement that the Veteran has suffered from weight loss does not meet the required criteria of definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.

In sum, the available VA and private medical records in the file, including the July 2008 VA C&P examination and the 2011 letters from private physicians submitted by the Veteran, all indicate that the Veteran's condition did not meet the criteria for a rating over 30 percent in the May 1, 2008 to January 26, 2016 time period, under any diagnostic code, and that a 30 percent disability was the correct rating for this stage. 

Period beginning on January 27, 2016 

Starting on January 27, 2016, the Veteran was rated with a 60 percent disability for Crohn's Disease with Partial Small Bowel Resection, under Diagnostic Code 7323 (Colitis, ulcerative).    

In the January 2016 VA intestinal conditions (other than surgical or infectious) examination report, the VA examiner noted that the Veteran suffered from diarrhea, alternating constipation and diarrhea, excessive gas, abdominal distension and cramping, nausea, occasional leaking stools, and seven or more exacerbations in the preceding year.  The Veteran was on continuous medication, including Remicade infusions, to control his intestinal condition.  This examination also reported that the Veteran weighed 215 lbs. and that, although the Veteran had hepatomegaly and a fatty liver, there was no evidence of liver abscess or cirrhosis. 

There is no evidence available in the record for this time period that supports a disability rating higher than 60 percent under Diagnostic Code 7323.  The Veteran's condition did not meet the required criteria for the next highest rating level under this code, 100 percent, because there is no evidence the Veteran's condition was pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  As noted, for example, the January 2016 VA intestinal conditions (other than surgical or infectious) reported that the Veteran weighed 215 lbs. and did not have a liver abscess.

A higher rating is not available under the alternative Diagnostic Codes 7319 (Irritable colon syndrome) or 7328 (Intestine, small, resection of), because each of those codes has a maximum rating of 60 percent or less.

The Veteran has made statements regarding the severity of his condition, including in the briefs filed on his behalf by his representative, the American Legion.  While the Board has considered the Veteran's statements regarding his disability, the Board finds that it should give the most weight to the objective medical evidence of record.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing abdominal distress.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. 303; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations and in other medical records should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions . . . is, in the first instance, within the province of the adjudicators," i.e., the Board).

The Veteran's representative, the American Legion, has filed several statements on the Veteran's behalf, and the Board has considered the arguments raised therein.  In its September 13, 2012 Statement, the American Legion argued that the May 2, 2011 private physician letter supporting the Veteran's claim had not been listed as considered evidence in the June 22, 2011 Supplemental Statement of the Case (SSOC), and that the VA must not engage in a selective review of only the negative evidence.  In fact, however, that May 2, 2011 letter was, indeed, listed as evidence considered in that SSOC.  Moreover, the Board has here specifically considered and discussed that May 2, 2011 private physician letter in reaching its conclusions.  The American Legion also filed a second statement in support of the Veteran, on August 18, 2017, arguing that the Board should evaluate the Veteran under DC 7328, not DC 7319, and should grant a 60 percent disability effective May 2011, the date of the Veteran's private physician letter.  In the current decision, the Board has considered all possible diagnostic codes for all the staged rating periods, and has given the Veteran the highest possible evaluation for each period.

In sum, the Board finds that the preponderance of the evidence that is of record weighs against any increase in the disability rating percentage for any of the Veteran's staged rating periods.  In other words, for each of the Veteran's rating periods, the Board finds that the available evidence does not support a higher disability rating.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the Veteran's claim for an increase in his existing staged disability ratings is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a rating for Crohn's Disease with Partial Small Bowel Resection in excess of 30 percent before October 23, 2007, a rating in excess of 60 percent from October 23, 2007 to November 25, 2007, a rating in excess of 30 percent from May 1, 2008 to January 26, 2016, and a rating in excess of 60 percent thereafter, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


